Proceeding pursuant to CPLR article 78 to review a determination of the New York State Department of Motor Vehicles Appeals Board dated January 21, 2003, affirming a determination of an Administrative Law Judge, dated June 5, 2002, which, after a hearing, found that the petitioner violated New York City Traffic Rules and Regulations (34 RCNY) § 4-15 (b) (9) and imposed a fine of $6,950.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
The seizure of the petitioner’s truck at a weigh station pursu*515ant to a nondiscriminatory pattern of selection by the officer weighing the vehicles was constitutional (see Matter of Masons v Martinez, 8 AD3d 671, 672 [2004]; Matter of City Hawk Indus. v Martinez, 2 AD3d 635, 636 [2003]).
The petitioner’s remaining contentions are without merit (see Matter of IESI NY Corp. v Martinez, 8 AD3d 667, 668 [2004]; Matter of Sureway Towing, Inc. v Martinez, 8 AD3d 490, 491 [2004]). Smith, J.P., Adams, Crane and Skelos, JJ., concur.